Citation Nr: 1523797	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or housebound status, prior to April 10. 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March  2012 rating decision in which the RO, inter alia, denied the Veteran's claim for SMC based on aid and attendance or housebound status.  The Veteran filed a notice of disagreement (NOD) in March 2012.  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in February 2014. 

In an October 2014 rating decision, the RO awarded a 100 percent disability rating for residuals of lung cancer, effective April 10, 2014, as well as entitlement to SMC based on housebound status, effective the same date.  However, as the Veteran has not been granted the maximum available benefit, the claim for SMC (recharacterized as reflected on the title page) remains viable on appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).     

In May 2015, the Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veterans claim.  A review of the documents in Virtual VA reveals a June 2014 brief submitted by the Veteran's representative.  Further, a review of the documents in VBMS reveals additional VA treatment records.  The remaining documents in both files are either duplicative of documents in the paper claims file or irrelevant to the issue on appeal.  

As a final preliminary, the Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in February 2014 and he has not requested initial AOJ consideration of the evidence.  As such, a waiver of initial AOJ consideration is not required.  The Board accepts the additionally-received evidence for inclusion in the record.  

The Board also notes, however, that it appears that the AOJ obtained additional VA treatment records that have not been considered, and of which the Veteran has not been notified of their existence, in conjunction with this claim.  For records associated with claims file prior to certification of the appeal, the Board notes that the governing legal authority provides no provision for waiver; rather, upon receipt of the additional evidence, a supplemental SOC must be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  Here, however, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance, give the fully favorable decision on the Veteran's claim, as discussed below.

As a final preliminary matter, the Board notes that, in February 2015, the Veteran filed a notice of disagreement to what appears to be the denial of a medical reimbursement claim for private treatment received in September 2014.  Unfortunately, the medical file and associated medical evidence pertaining to this claim is not currently located at the Board.  Thus, this matter will be addressed in a separate, subsequent Board decision, if necessary. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  Although the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not service-connected for blindness in both eyes, and is not permanently bedridden, competent, credible and probative evidence indicates that, as a result of his service-connected disabilities, the Veteran requires assistance in accomplishing the activities of daily living, and is unable to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of SMC based on the need for A&A, from September 22, 2011, are met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3) & (4), 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim on appeal,  all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran contends that he requires the assistance of another person in performing all of his activities of daily living (ADLs) as a result of his service-connected disabilities. 

Special monthly compensation (SMC) at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b). 

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R.  § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from September 22, 2011, the criteria for an award of SMC based on the need for regular aid and attendance of another person are met.

In this case, the Veteran's service-connected disabilities at the time he filed his claim received on September 27, 2011 were residuals of lung cancer, rated as 60 percent disabling, and posttraumatic stress disorder, rated as 50 percent disabling.  He was awarded a total rating based on individual unemployability (TDIU), effective July, 2009.  He subsequently was awarded service connection for diabetes mellitus, type II, rated as 20 percent disabling, effective April 10, 2012, and for peripheral neuropathy of the right and left lower extremities, rated as 20 percent disabling each, effective February 25, 2013.  In an October 2014 rating decision, the RO awarded a 100 percent disability rating for residuals of lung cancer, effective April 10, 2014, as well as entitlement to SMC based on housebound criteria, effective the same date.    

The Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by his VA physician, T.H.L, M.D, on September 22, 2011.  The examiner noted that the Veteran had an unsteady gait and that his chronic obstructive pulmonary disorder (COPD) restricted his activities and functions.  While the Veteran could feed himself, he was unable to prepare his own meals.  Although the Veteran was not legally blind and did not require nursing home care, he needed assistance in bathing and tending to hygiene needs due to overall weakness and inability to stand very long.  He also required medication management.  The examiner observed that the Veteran required assistance with his activities of daily living.  He had overall weakness and was unable to walk without assistance or leave the home without assistance.  He also used a walker and wheelchair for mobility as he could only walk a few feet.  

VA treatment records also document that the Veteran had chronic fatigue due to shortness of breath from his status post lung carcinoma resection of the left with COPD.  Also in September 2011, the Veteran was hospitalized due to COPD exacerbation.  The records include observations that,  while the Veteran could accomplish some activities of daily living, he was limited in his ability to ambulate due to shortness of breath.  In this regard, a May 2012 record documents that the Veteran had very limited walking and mainly sat in wheel chair at home, which may have led to lower extremity contractures.  

In subsequent October 2011 and November 2012 statements, the Veteran reported that he had been furnished with a wheelchair, shower safety bars and extendable shower head by VA due to his lung disorder after being hospitalized in September 2011.  His wife had to help with all of his hygiene needs.  She cooked all the meals and helped him move around the house.  He could only walk 15 or 20 feet with his walker before he had to sit to catch his breath.  His wife also had to manage his medications and drive him to his doctor appointments.   

A subsequent March 2013 VA examination revealed  that the Veteran also could not walk or stand for prolonged periods and had difficulty climbing stairs due to his peripheral neuropathy of the lower extremities.  

Based on the foregoing, and after resolving all reasonable doubt  the Veteran's favor, the Board finds that the collective evidence of record establishes that the Veteran is so helpless as to need regular aid and attendance-that is, as a result of his service-connected lung cancer, and subsequently, his service-connected peripheral neuropathy, he requires care or assistance on a regular basis, in part, to protect him from hazards or dangers incident to his daily environment. 

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, and is not service-connected for blindness in both eyes, and is not permanently bedridden.  Nonetheless, the evidence of record shows that the Veteran needs assistance with his activities of daily living, including preparing meals and tending to hygiene needs, due to his lung cancer.  The September 2011 aid and attendance examination completed by his VA physician shows that due to his lung disorder, the Veteran requires such assistance with his activities of daily living and, significantly, that the Veteran was unable to walk without assistance.  Importantly, the examination report is the earliest medical evidence documenting that the Veteran was unable to leave his home without assistance.  

The Veteran has also competently and credibly reported as to the daily assistance required from his wife, including preparing meals and tending to hygiene needs as well as leaving the home to go to doctor appointments. 

In sum, after considering the competent, credible, and probative lay and medical evidence of record, the Board finds that, collectively, such evidence shows that the Veteran is so helpless as to be in need of regular aid and attendance because of his residuals of lung cancer, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Indeed, the competent, credible, and probative evidence of record shows that the Veteran's lung cancer, which results in his inability to ambulate without assistance, renders him in need of aid and attendance in order to accomplish his activities daily living.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the evidence cited above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that, as of September 22, 2011, the criteria for SMC based on the need for the regular aid and attendance of another person are met.  As SMC based on A&A is the greater benefit, the Veteran's entitlement to SMC based on housebound status prior to April 2014 need not be addressed.


ORDER

SMC based on the need for the regular aid and attendance of another person, is granted from September 22, 2011, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


